Title: From Thomas Jefferson to Madame de Lafayette, 3 April 1790
From: Jefferson, Thomas
To: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de



New York April 3. 1790.

Prevented, Madam, from returning to Paris, by a call to the domestic administration of our government, instead of paying you my respects in person, I must write you a letter of Adieu. Accept my […] thanks for all the civilities and proofs of friendship with which you were pleased to honour my daughters and myself during our residence in France. Be assured that they have made a lively and lasting impression on my mind and that I shall be happy in every occasion of acknowleging it. Abandoning the hope of seeing you again in Europe, I am not without that of your visiting this country, and of realising those propositions you sometimes expressed. You will find here a people warmly attached to your husband, yourself, and all your family, and none more than he who has the honor to be with sentiments of the most affectionate respect, Madam, your most obedient & most humble servant,

Th: Jefferson

